MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                               FILED
court except for the purpose of establishing                                       Feb 28 2020, 11:03 am
the defense of res judicata, collateral
                                                                                        CLERK
estoppel, or the law of the case.                                                   Indiana Supreme Court
                                                                                       Court of Appeals
                                                                                         and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald C. Swanson, Jr.                                   Curtis T. Hill, Jr.
Deputy Public Defender                                   Attorney General of Indiana
Fort Wayne, Indiana
                                                         Sierra A. Murray
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Richard Anderson,                                        February 28, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2269
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Wendy W. Davis,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         02D04-1906-F6-693



Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2269| February 28, 2020                 Page 1 of 4
                                          Case Summary
[1]   In August of 2019, the trial court sentenced Richard Anderson to two-and-one-

      half years of incarceration after he pled guilty to Level 6 felony forgery.

      Anderson contends that his sentence is inappropriate. We affirm.



                            Facts and Procedural History
[2]   On June 6, 2019, Anderson attempted to cash a check for $2566.97 at the Lake

      City Bank. The check was made payable to Anderson from an account

      belonging to WJ Carey Construction Corporation (“WJ Carey”). When the

      bank teller attempted to verify the check’s authenticity, WJ Carey informed her

      that the check had been forged. WJ Carey informed law enforcement that it had

      mailed a check in the amount of $758.63 to another company which was never

      received and that that check number matched the number on the check

      Anderson had attempted to cash.


[3]   On June 12, 2019, the State charged Anderson with Level 6 felony forgery, to

      which he pled guilty. On August 29, 2019, the trial court sentenced Anderson to

      two-and-one-half years of incarceration.



                                 Discussion and Decision
[4]   Anderson contends that his two-and-one-half year sentence is inappropriate.

      We may revise a sentence if, “after due consideration of the trial court’s

      decision, the Court finds that the sentence is inappropriate in light of the nature


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2269| February 28, 2020   Page 2 of 4
      of the offense and the character of the offender.” Ind. Appellate Rule 7(B).

      “Sentencing is principally a discretionary function in which the trial court’s

      judgment should receive considerable deference.” Cardwell v. State, 895 N.E.2d

      1219, 1222 (Ind. 2008) (internal citations omitted). The defendant bears the

      burden of proving that his sentence is inappropriate in light of both the nature

      of his offense and his character. Gil v. State, 988 N.E.2d 1231, 1237 (Ind. Ct.

      App. 2013). Anderson received the maximum penalty for a Level 6 felony

      conviction. See Ind. Code § 35-50-2-7.


[5]   While not an egregious crime, the nature of Anderson’s offense does not

      necessarily support a reduction in his sentence. Anderson was convicted of

      Level 6 felony forgery after he attempted to cash a fraudulent check in the

      amount of $2566.97 in order to purchase drugs.


[6]   In any event, Anderson’s character fully justifies his maximum sentence by

      itself. As a juvenile, Anderson was adjudicated delinquent for what would be

      Class D felony theft, Class D felony escape, and Class A misdemeanor

      marijuana possession if committed by an adult. As an adult, Anderson has

      convictions for Class B felony robbery, Class C felony robbery, two counts of

      Class C felony burglary, misdemeanor false informing, misdemeanor criminal

      conversion, misdemeanor criminal mischief, misdemeanor resisting law

      enforcement, and two counts of misdemeanor minor consumption. Moreover,

      Anderson has had his probation, home-detention, and work-release placements

      revoked and was on parole when he committed the offense in this matter.

      Despite his many contacts with the criminal and juvenile justice systems,

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2269| February 28, 2020   Page 3 of 4
      Anderson has been unwilling to conform his behavior to societal norms.

      Anderson has failed to establish that his sentence is inappropriate.


[7]   Anderson also contends that the trial court abused its discretion by failing to

      identify as mitigating factors his limited education, mental-health and

      substance-abuse history, dependent child, and remorse. On appeal, “[a]n

      allegation that the trial court failed to identify or find a mitigating factor

      requires the defendant to establish that the mitigating evidence is both

      significant and clearly supported by the record.” Carter v. State, 711 N.E.2d 835,

      838 (Ind. 1999). Although Anderson has identified these alleged mitigating

      factors on appeal, he has failed to provide any explanation of their significance

      or identify clear support for them in the record. To the contrary, at the

      sentencing hearing, Anderson’s counsel informed the trial court that some of

      these factors were not mitigating, stating, “[Anderson] has struggled for some

      time now with alcohol abuse and cocaine which is indicated in the presentence

      report. I am not suggesting those as mitigators.” Tr. Vol. II p. 5. Anderson has

      failed to establish that the trial court abused its discretion in this regard.


[8]   The judgment of the trial court is affirmed.


      Robb, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2269| February 28, 2020   Page 4 of 4